The opinion of the court was delivered by
McEnery, J.
The accused was indicted for murder; tried, convicted and sentenced. He has appealed. The defendant was indicted for the murder of Edmond Bembell. The copy of the indictment served on him two entire days before the trial, in accordance with Sec. 2997, R. S., charged him with the murder of Edmond Kembell.
The accused was entitled to have a true copy of the indictment served on him. 3 An. 50.
And if an imperfect copy is served on him he has the right, on making objection at the proper time, to delay the case until a correct copy is served on him. 12 An. 679.
*896The defendant made objection to going to trial before the jury was impanelled. The objection was timely. 3 An. 50; 23 An. 620; 27 An. 206; 38 An. 476.
The doctrine of idem sonans does not apply to the case at bar. The initial letter in the copy of the indictment served'on the accused is changed so as to make the name entirely different from the name in the indictment, and the sound of the names is distinct and different — conveying the idea.of distinct persons.
It is therefore ordered, adjudged and decreed that the verdict and sentence appealed from be avoided, annulled and reversed, and set aside; and it is now ordered and decreed that the case be remanded to be proceeded with according to law.